Citation Nr: 1455303	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial, compensable rating for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966, and from November 1967 to October 1971, with additional service in the California National Guard. 

Following an appeal of the RO's denial of service connection for PTSD, in a July 2010 decision, the Board of Veterans' Appeals (Board) awarded service connection for PTSD.

The current appeal to the Board arose from an October 2010 rating decision in which the RO, in part, implemented the Board's decision by granting service connection for PTSD and assigning an initial, 0 percent (noncompensable) rating, effective July 28, 2004 (the date of the claim for service connection).  In December 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In August 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In addition to the paper claims file, the Veteran had paperless, electronic files contained in Virtual VA and the Veterans Benefits Management System (VBMS).  The VBMS file contains a November 2014 brief to the Board.  The Virtual VA file contains additional VA outpatient treatment records that are not relevant to this appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

The Veteran served as a U.S. Army artilleryman and food service specialist with service in the Republic of Vietnam from June 1969 to June 1970.  He credibly reported experiencing several traumatic events in combat situations that have been verified, and, in May 2002, a VA examiner diagnosed PTSD.  

The Veteran underwent additional VA mental health assessments in February 2010, September 2010, October 2011, and December 2011 by different examiners.  Although all examiners considered the Veteran's combat history and assessed PTSD under the appropriate diagnostic criteria, the examiners declined to diagnose PTSD but rather diagnosed major depression, anxiety, and substance abuse disorders.  

During the Board hearing, the Veteran testified that he had been receiving VA individual and group therapy for PTSD since the most recent VA examination and credibly testified that his symptoms had become more severe, to include increased memory and cognitive deficits, confusion, irritability, and social isolation.  

Where, as here, the Veteran asserted a worsening of the disability at issue, VA's duty to assist includes providing him with a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  To ensure that the record reflects the current severity of the Veteran's service-connected mental health disability, the Board finds that more contemporaneous examination is needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his PTSD.  Given the above-noted psychiatric diagnoses and findings relative to those diagnoses made by prior examiners, in evaluating the Veteran, the examiner, to the extent possible, distinguish symptoms attributable to the service-connected PTSD from those attributable to any other nonservice-connected psychiatric disorder(s). The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.   See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher rating (as the original claim will be adjudicated on the basis of the evidence of record).   See 38 C.F.R. § 3.655(2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA medical records, the paper and electronic files currently include very limited VA treatment records dated in 2009,  2011, and 2014, but few address the Veteran's mental health treatment.  Records of VA outpatient treatment since the effective date of the award of service connection in July 2004 may exist.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain all of the Veteran's outstanding VA mental health records dated since July 2004.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization to obtain, all outstanding, pertinent private (non-VA) medical records.   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, is appropriate. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran dated since July 2004.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate mental health professional, for evaluation of his service-connected PTSD.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD.    

In rendering the noted findings, the examiner should clearly indicate whether it is possible to distinguish the symptoms and effects of service-connected PTSD from those associated with any diagnosed nonservice-connected disorder(s).  If so, the examiner should clearly indicate which symptoms/effects are attributable to PTSD.  If not, the examiner should clearly so state, and indicate that the findings are indicative of overall psychiatric impairment.

Also, based on current examination findings and review of the claims file, the examiner should indicate whether, at any point(s) since the July 2004 effective date of the award service connection, the evidence indicates that the Veteran's PTSD changed in severity; and, if so, the approximate date(s) of any such change(s), and the severity of the disability at each stage.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the claim for a higher rating for PTSD in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson, is warranted. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


